Exhibit 10.82








ALTISOURCE PORTFOLIO SOLUTIONS S.A.
AMENDED AND RESTATED
2009 EQUITY INCENTIVE PLAN
(as of November 12, 2018)
 


SECTION 1.     PURPOSE
1.01
The purpose of the 2009 Equity Incentive Plan (the “Plan”) is to assist
Altisource Portfolio Solutions S.A. (the “Company”) in attracting, retaining and
motivating directors and employees of outstanding ability and to align their
interests with those of the shareholders of the Company.



SECTION 2.    DEFINITIONS; CONSTRUCTION
2.01
Definitions. In addition to the terms defined elsewhere in the Plan, the
following terms as used in the Plan shall have the following meanings when used
with initial capital letters:

 2.01.1
“Award” means any Option, Restricted Stock, Restricted Stock Unit, Performance
Award or Other Stock-Based Award, or any other right or interest relating to
Shares granted under the Plan.

2.01.2
“Award Agreement” means any written agreement, contract or other instrument or
document evidencing an Award.

2.01.3
“Board” means the Company’s Board of Directors.

2.01.4
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with rules, regulations and interpretations promulgated thereunder.
References to particular sections of the Code shall include any successor
provisions.

2.01.5
“Change of Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement.

2.01.6
“Committee” means, the Compensation Committee or such other committee of the
Board as may be designated by the Board to administer the Plan, as referred to
in Section 3.01 hereof, consisting of at least three members of the Board;
provided however, that any member of the Committee participating in the taking
of any action under the Plan shall qualify as (1) an “outside director” as then
defined under Section 162(m) of the Code or any successor provision, (2) a
“non-employee director” as then defined under Rule 16b-3 or any successor rule
and (3) an “independent” director under the rules of the NASDAQ Global Market.

2.01.7
“Common Stock” means shares of the common stock, par value $1.00 per share, and
such other securities of the Company or other company or entity as may be
substituted for Shares pursuant to Section 8.01 hereof.

2.01.8
“Covered Employee” shall have the meaning provided in Section 162(m)(3) of the
Code.

2.01.9
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



1

--------------------------------------------------------------------------------




2.01.10
“Fair Market Value” of shares of any stock, including but not limited to Common
Stock, or units of any other securities (herein “shares”), shall be the mean
between the highest and lowest sales prices per share for the date(s) as
established by the Board as of which Fair Market Value is to be determined in
the principal market in which such shares are traded, as quoted at
www.nasdaq.com/symbol/ASPS (or in such other reliable website or publication as
the Committee, in its discretion, may determine to rely upon). If the Fair
Market Value of shares on any date(s) cannot be determined on the basis set
forth in the preceding sentence, or if a determination is required as to the
Fair Market Value on any date of property other than shares, the Committee shall
in good faith determine the Fair Market Value of such shares or other property
on such date(s). Fair Market Value shall be determined without regard to any
restriction other than a restriction which, by its terms, will never lapse.

2.01.11
“Option” means a right, granted under Section 6.02 hereof, to purchase Shares at
a specified price during specified time periods.

2.01.12
“Other Stock-Based Award” means an Award, granted under Section 6.05 hereof,
that is denominated or payable in, valued in whole or in part by reference to,
or otherwise based on, or related to, Shares.

2.01.13
“Participant” means (a) an employee of the Company or any Subsidiary or
affiliate, including, but not limited to, a Covered Employee, or (b) a member of
the Board, who, in the case of either clause (a) or (b), is granted an Award
under the Plan.

2.01.14
“Performance Award,” “Performance Goal” and “Performance Period” shall have the
meanings provided in Section 6.04.

2.01.15
“Person” means “person” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act, including any individual, corporation, limited
liability company, partnership, trust, unincorporated organization, government
or any agency or political subdivision thereof, or any other entity or any group
of persons.

2.01.16
“Retirement” means, unless otherwise specified in an Award Agreement,
termination (other than by reason of death or disability) by the Participant of
the Participant’s employment with the Company or any Subsidiary or affiliate
pursuant to and in accordance with a plan or program of the Company or any
Subsidiary or affiliate applicable to the Participant, provided, however that
the Participant must have attained the age of fifty-five (55) and been an
employee of the Company or any Subsidiary or affiliate for not less than three
(3) years as of the date of termination of employment by reason of Retirement.

2.01.17
“Restricted Stock” means Shares, granted under Section 6.03 hereof, that are
subject to certain restrictions.

2.01.18 “Restricted Stock Units” means units, granted under Section 6.03 hereof,
representing the notional right to receive a specified number of Shares upon the
satisfaction of certain conditions set forth therein.
2.01.19
“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time to
time, or any successor to such Rule promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

 2.01.20
“Shares” means the common stock of the Company, par value $1.00 per share, and
such other securities of the Company as may be substituted for Shares pursuant
to Section 8.01 hereof.



2

--------------------------------------------------------------------------------






 2.01.21
“Subsidiary” means any company in an unbroken chain of companies beginning with
the Company, if each of the companies other than the last company in the chain
owns stock possessing at least 50% of the total combined voting power of all
classes of stock in one of the other companies in the chain.

2.02
Construction. For purposes of the Plan, the following rules of construction
shall apply:

 2.02.1
The word “or” is disjunctive but not necessarily exclusive.

 2.02.2
Words in the singular include the plural; words in the plural include the
singular; words in the neuter gender include the masculine and feminine genders,
and words in the masculine or feminine gender include the other and neuter
genders.



SECTION 3.     ADMINISTRATION
3.01
The Plan shall be administered by the Committee. References hereinafter to the
Committee shall mean the Compensation Committee of the Board (or other appointed
committee). The Committee shall have complete, full and final authority to take
the following actions, in each case subject to and consistent with the
provisions of the Plan:

 
(i)    to designate Participants;

(ii)    to determine the type or types of Awards to be granted to each
Participant;
(iii)
to determine the number of Awards to be granted, the number of Shares or amount
of cash or other property to which an Award will relate, the terms and
conditions of any Award (including, but not limited to, any exercise price,
grant price or purchase price, any limitation or restriction, any schedule for
lapse of limitations, forfeiture restrictions or restrictions on exercisability
or transferability, and accelerations or waivers thereof, including in the case
of a Change of Control based in each case on such considerations as the
Committee shall determine), and all other matters to be determined in connection
with an Award;

(iv)
to determine whether, to what extent and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Shares,
other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited, exchanged or surrendered;

 (v)
to interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan;

(vi)
to prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(vii)
to adopt, amend, suspend, waive and rescind such rules and regulations as the
Committee may deem necessary or advisable to administer the Plan;

(viii)
to correct any defect or supply any omission or reconcile any inconsistency, and
to construe and interpret the Plan, the rules and regulations, any Award
Agreement or other instrument entered into or Award made under the Plan;



3

--------------------------------------------------------------------------------




(ix)
to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan; and

(x)
to make such filings and take such actions as may be required from time to time
by appropriate state, regulatory and governmental agencies. Any action of the
Committee with respect to the Plan shall be final, conclusive and binding on all
Persons, including the Company, Subsidiaries, Participants and any Person
claiming any rights under the Plan from or through any Participants. The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate to officers, managers and/or agents of the
Company or any Subsidiary the authority, subject to such terms as the Committee
shall determine, to perform administrative and other functions under the Plan.
Each member of the Committee shall be entitled to, in good faith, rely or act
upon any report or other information furnished to him by an officer, manager or
other employee of the Company or a Subsidiary, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company and/or Committee to assist in the
administration of the Plan.



SECTION 4.     SHARES SUBJECT TO THE PLAN
4.01
The maximum net number of Shares which may be issued and in respect of which
Awards may be granted under the Plan shall be limited to 6,666,667 shares of
Common Stock, subject to adjustment as provided in Section 8.01, which may be
used for all forms of Awards. Each Share issued under the Plan pursuant to an
Award other than an Option or other purchase right in which the Participant pays
the Fair Market Value for such Share measured as of the grant date, or
appreciation right which is based upon the Fair Market Value of a Share as of
the grant date, shall reduce the number of available Shares by 1.00.

 
For purposes of this Section 4.01, the number of Shares to which an Award
relates shall be counted against the number of Shares available under the Plan
on a one-for-one basis at the time of grant of the Award, unless such number of
Shares cannot be determined at that time, in which case the number of Shares
actually issued pursuant to the Award shall be counted against the number of
Shares available under the Plan at the time of issuance; provided, however, that
Awards related to or retroactively added to, or granted in tandem with,
substituted for or converted into, other Awards shall be counted or not counted
against the number of Shares reserved and available under the Plan in accordance
with procedures adopted by the Committee so as to ensure appropriate counting
but avoid double counting.

 
If any Shares to which an Award relates are forfeited or the Award otherwise
terminates without payment being made to the Participant in the form of Shares
or if payment is made to the Participant in the form of cash, cash equivalents
or other property other than Shares, any Shares counted against the number of
Shares available under the Plan with respect to such Award shall, to the extent
of any such forfeiture or termination or alternative payment, again be available
for Awards under the Plan. Any Shares distributed pursuant to an Award may
consist, in whole or part, of authorized and unissued Shares, including Shares
repurchased by the Company for purposes of the Plan.





4

--------------------------------------------------------------------------------




SECTION 5.     ELIGIBILITY
5.01    Awards may be granted only to individuals who are employees of the
Company or any Subsidiary or affiliate or to members of the Board.


SECTION 6.     SPECIFIC TERMS OF AWARDS
6.01
General. Subject to the terms of the Plan and any applicable Award Agreement,
Awards may be granted as set forth in this Section 6. In addition, the Committee
may impose on any Award or the exercise thereof, at the date of grant or
thereafter (subject to the terms of Section 9.01), such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including separate escrow provisions and terms requiring
forfeiture of Awards in the event of termination of employment or service by the
Participant. Except as required by applicable law, Awards may be granted for no
consideration other than prior and/or future services.

6.02
Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(i)
Exercise Price. The criteria for determining the exercise price per Share of an
Option shall be determined and such price shall be established by the Committee
prior to each grant.

(ii)
Option Term. The term of each Option shall be determined by the Committee,
except that no Option shall be exercisable after the expiration of ten years
from the date of grant. The Option shall be evidenced by a form of Award
Agreement, and subject to the terms thereof.

(iii)
Times and Methods of Exercise. The Committee shall determine the time or times
at which an Option may be exercised in whole or in part, the methods by which
the exercise price may be paid or deemed to be paid, and the form of such
payment, including, without limitation, cash, Shares, or other property or any
combination thereof, having a Fair Market Value on the date of exercise equal to
the exercise price, provided, however, that in the case of a Participant who is
at the time of exercise subject to Section 16 of the Exchange Act, any portion
of the exercise price representing a fraction of a Share shall in any event be
paid in cash or in property other than any equity security (as defined by the
Exchange Act) of the Company. Delivery of Shares in payment of the exercise
price of an Option, if authorized by the Committee, may be accomplished through
the effective transfer to the Company of Shares held by a broker or other agent.

 
Unless otherwise determined by the Committee, the Company will also cooperate
with any Person exercising an Option who participates in a cashless exercise
program of a broker or other agent under which all or part of the Shares
received upon exercise of the Option are sold through the broker or other agent,
for the purpose of paying the exercise price of an Option. Notwithstanding the
preceding sentence, unless the Committee, in its discretion, shall otherwise
determine, the exercise of the Option shall not be deemed to occur, and no
Shares will be issued by the Company upon exercise of an Option, until the
Company has received payment in full of the exercise price.

 (iv)
Termination of Employment. In the case of Participants, unless otherwise
determined by the Committee and/or reflected in the Award Agreement or award
program:

(A)
if a Participant shall die while employed or engaged by the Company or a
Subsidiary or affiliate or during a period following termination of employment
or engagement



5

--------------------------------------------------------------------------------




during which an Option otherwise remains exercisable under this
Section 6.02(iv), Options granted to the Participant, to the extent exercisable
at the time of the Participant’s death, may be exercised within two years after
the date of the Participant’s death, but not later than the expiration date of
the Options, by the executor or administrator of the Participant’s estate or by
the Person or Persons to whom the Participant shall have transferred such right
by will or by the laws of descent and distribution.
(B)
if the Participant must terminate employment or engagement due to disability,
the Options may be exercised within three years after the date of termination,
but not later than the expiration date of the Options.

(C)
if the Participant’s employment or engagement is terminated by reason of
Retirement the Options shall vest and shall become immediately exercisable in
full on the date of termination and may be exercised within three years after
the date of Retirement, but not later than the expiration date of the Options.

(D)
if the employment or engagement of a Participant with the Company or its
Subsidiaries or affiliates shall be involuntarily terminated under circumstances
which would qualify the Participant for benefits under a severance plan of the
Company or shall terminate his or her employment or engagement with the written
consent of the Company or a Subsidiary, the Committee may elect to vest the
Options immediately. Options granted to the Participant, to the extent
exercisable at the date of the Participant’s termination of employment or
engagement, may be exercised within six months after the date of termination of
employment or engagement, but not later than the expiration date of the Options.

(E)
except to the extent an Option remains exercisable under paragraphs (A) through
(D) above, any Option granted to a Participant shall terminate six months after
the date of termination of employment or engagement of the Participant with the
Company or a Subsidiary or affiliate.

 (v)
Individual Option Limit. The aggregate number of Shares for which Options may be
granted under the Plan to any single Participant in any calendar year shall not
exceed 666,667 Shares. The limitation in the preceding sentence shall be
interpreted and applied in a manner consistent with Section 162(m) of the Code.

6.03
Restricted Stock or Restricted Stock Units. The Committee is authorized to grant
Restricted Stock or Restricted Stock Units to Participants on the following
terms and conditions:

(i)
Issuance and Restrictions. Restricted Stock or Restricted Stock Units shall be
subject to such restrictions on transferability and other restrictions as the
Committee may impose (including, without limitation, limitations on the right to
vote Restricted Stock or the right to receive dividends or dividend equivalents
thereon), which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments or otherwise, as the
Committee shall determine at the time of grant or thereafter. The restriction
period applicable to Restricted Stock or Restricted Stock Units shall, in the
case of a time-based restriction, be not less than two years, with ratable
vesting over such period or, in the case of a performance-based restriction
period, be not less than one year.

(ii)
Forfeiture. Except as otherwise determined by the Committee at the time of grant
or thereafter, upon termination of employment, engagement or other service (as
determined under criteria



6

--------------------------------------------------------------------------------




established by the Committee) during the applicable restriction period,
Restricted Stock or Restricted Stock Units that are at that time subject to
restrictions shall be forfeited and reacquired by the Company; provided,
however, that the Committee may provide, by rule or regulation or in any Award
Agreement, that restrictions on Restricted Stock or Restricted Stock Units shall
be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
restrictions on Restricted Stock or Restricted Stock Units.
(iii)
Certificates for Shares. Restricted Stock or Restricted Stock Units granted
under the Plan may be evidenced in such manner as the Committee shall determine,
including, without limitation, with respect to Restricted Stock, issuance of
certificates representing Shares, which may be held in escrow. Certificates
representing Restricted Stock shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock.

6.04
Performance Awards. The Committee is authorized to grant Performance Awards to
Participants on the following terms and conditions:

(i)
Right to Payment. A Performance Award shall represent a right to receive Shares
based on the achievement, or the level of achievement, during a specified
Performance Period of one or more Performance Goals established by the Committee
at the time of the Award.

 (ii)
Terms of Performance Awards. At or prior to the time a Performance Award is
granted, the Committee shall cause to be set forth in the Award Agreement or
otherwise in writing (1) the Performance Goals applicable to the Award and the
Performance Period during which the achievement of the Performance Goals shall
be measured, (2) the amount which may be earned by the Participant based on the
achievement, or the level of achievement, of the Performance Goals or the
formula by which such amount shall be determined and (3) such other terms and
conditions applicable to the Award as the Committee may, in its discretion,
determine to include therein. The terms so established by the Committee shall be
objective such that a third party having knowledge of the relevant facts could
determine whether or not any Performance Goal has been achieved, or the extent
of such achievement, and the amount, if any, which has been earned by the
Participant based on such performance. The Committee may retain the discretion
to reduce (but not to increase) the amount of a Performance Award which will be
earned based on the achievement of Performance Goals. When the Performance Goals
are established, the Committee shall also specify the manner in which the level
of achievement of such Performance Goals shall be calculated and the weighting
assigned to such Performance Goals. The Committee may determine that unusual
items or certain specified events or occurrences, including changes in
accounting standards or tax laws and the effects of non-operational items or
extraordinary items as defined by generally accepted accounting principles,
shall be excluded from the calculation to the extent permitted in
Section 162(m).

 (iii)
Performance Goals. “Performance Goals” shall mean one or more pre-established,
objective measures of performance during a specified “Performance Period,”
selected by the Committee in its discretion.

 
Performance Goals may be based upon one or more of the following objective
performance measures and expressed in either, or a combination of, absolute or
relative values: earnings per share, earnings per share growth, return on
capital employed, costs, net income, net income growth, operating margin,
revenues, revenue growth, revenue from operations, expenses, income from
operations as a percent of capital employed, income from operations, cash flow,



7

--------------------------------------------------------------------------------




market share, return on equity, return on assets, earnings (including EBITDA and
EBIT), operating cash flow, operating cash flow as a percent of capital
employed, economic value added, gross margin, total shareholder return,
workforce diversity, number of accounts, workers’ compensation claims, budgeted
amounts, cost per hire, turnover rate, and/or training costs and expenses.
Performance Goals based on such performance measures may be based either on the
performance of the Company, a Subsidiary or Subsidiaries, affiliate, any branch,
department, business unit or other portion thereof under such measure for the
Performance Period and/or upon a comparison of such performance with the
performance of a peer group of companies, prior Performance Periods or other
measure selected or defined by the Committee at the time of making a Performance
Award. The Committee may in its discretion also determine to use other objective
performance measures as Performance Goals.
(iv)
Committee Certification. Following completion of the applicable Performance
Period, and prior to any payment of a Performance Award to the Participant, the
Committee shall determine in accordance with the terms of the Performance Award
and shall certify in writing whether the applicable Performance Goal or Goals
were achieved, or the level of such achievement, and the amount, if any, earned
by the Participant based upon such performance. For this purpose, approved
minutes of the meeting of the Committee at which certification is made shall be
sufficient to satisfy the requirement of a written certification.

Performance Awards are not intended to provide for the deferral of compensation,
such that payment of Performance Awards shall be paid within two and one-half
months following the end of the calendar year in which the Performance Period
ends or such other time period if and to the extent as may be required to avoid
characterization of such Awards as deferred compensation.
(v)
Maximum Individual Performance Award Payments. In any one calendar year, the
maximum amount which may be earned by any single Participant under Performance
Awards granted under the Plan shall be limited to 666,667 Shares. In the case of
multi-year Performance Periods, the amount which is earned in any one calendar
year is the amount paid for the Performance Period divided by the number of
calendar years in the period. In applying this limit, the number of Shares
earned by a Participant shall be measured as of the close of the applicable
calendar year which ends the Performance Period, regardless of the fact that
certification by the Committee and actual payment to the Participant may occur
in a subsequent calendar year or years.

(vi)
Termination of Employment. Except as may be set forth in the Participant’s Award
Agreement or as otherwise determined by the Committee, vesting shall cease on
the date of the Participant’s termination of employment or engagement.

6.05
Other Stock-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants, in lieu of salary, cash bonus,
fees or other payments, such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Shares, as deemed by the Committee to be consistent with the purposes of the
Plan, including, without limitation, purchase rights, appreciation rights,
Shares awarded which are not subject to any restrictions or conditions,
convertible securities, exchangeable securities or other rights convertible or
exchangeable into Shares, as the Committee in its discretion may determine. In
the discretion of the Committee, such Other Stock-Based Awards, including
Shares, or other types of Awards authorized under the Plan, may be used in
connection with, or to satisfy obligations of the Company or a Subsidiary under,
other compensation or incentive plans, programs or arrangements of the Company
or any Subsidiary for eligible Participants.



8

--------------------------------------------------------------------------------




 
The Committee shall determine the terms and conditions of Other Stock-Based
Awards. Shares or securities delivered pursuant to a purchase right granted
under this Section 6.05 shall be purchased for such consideration, paid for by
such methods and in such forms, including, without limitation, cash, Shares, or
other property or any combination thereof, as the Committee shall determine, but
the value of such consideration shall not be less than the Fair Market Value of
such Shares or other securities on the date of grant of such purchase right.

 
Appreciation rights may not be granted at a price less than the fair market
value of the underlying Shares on the date of grant. Delivery of Shares or other
securities in payment of a purchase right or appreciation right, if authorized
by the Committee, may be accomplished through the effective transfer to the
Company of Shares or other securities held by a broker or other agent. Unless
otherwise determined by the Committee, the Company will also cooperate with any
Person exercising a purchase right who participates in a cashless exercise
program of a broker or other agent under which all or part of the Shares or
securities received upon exercise of a purchase right are sold through the
broker or other agent, or under which the broker or other agent makes a loan to
such Person, for the purpose of paying the exercise price of a purchase right.

 
Notwithstanding the preceding sentence, unless the Committee, in its discretion,
shall otherwise determine, the exercise of the purchase right shall not be
deemed to occur, and no Shares or other securities will be issued by the Company
upon exercise of a purchase right, until the Company has received payment in
full of the exercise price.



SECTION 7.
GENERAL TERMS OF AWARDS



7.01
Stand-Alone, Tandem and Substitute Awards. Awards granted under the Plan may, in
the discretion of the Committee, be granted either alone or in addition to, or
in tandem with, any other Award granted under the Plan or any award granted
under any other plan, program or arrangement of the Company or any Subsidiary
(subject to the terms of Section 9.01) or any business entity acquired or to be
acquired by the Company or a Subsidiary.

 
Awards granted in addition to or in tandem with other Awards or awards may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

7.02
Certain Restrictions Under Rule 16b-3. Upon the effectiveness of any amendment
to Rule 16b-3, this Plan and any Award Agreement for an outstanding Award held
by a Participant then subject to Section 16 of the Exchange Act shall be deemed
to be amended, without further action on the part of the Committee, the Board or
the Participant, to the extent necessary for Awards under the Plan or such Award
Agreement to qualify for the exemption provided by Rule 16b-3, as so amended,
except to the extent any such amendment requires shareholder approval.

7.03
Decisions Required to be Made by the Committee. Other provisions of the Plan and
any Award Agreement notwithstanding, if any decision regarding an Award or the
exercise of any right by a Participant, at any time such Participant is subject
to Section 16 of the Exchange Act, is required to be made or approved by the
Committee or the Board in order that a transaction by such Participant will be
exempt under Rule 16b-3, then the Committee or the Board shall retain full and
exclusive power and authority to make such decision or to approve or disapprove
any such decision by the Participant.



9

--------------------------------------------------------------------------------




7.04
Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any Option exceed a period of ten years from the date of its grant.

7.05
Form of Payment of Awards. Subject to the terms of the Plan and any applicable
Award Agreement, payments or substitutions to be made by the Company upon the
grant, exercise or other payment or distribution of an Award may be made in such
forms as the Committee shall determine at the time of grant or thereafter
(subject to the terms of Section 9.01), including, without limitation, cash,
Shares, or other property or any combination thereof, in each case in accordance
with rules and procedures established, or as otherwise determined, by the
Committee.

7.06
Limits on Transfer of Awards; Beneficiaries. No right or interest of a
Participant in any Award shall be pledged, encumbered or hypothecated to or in
favor of any Person other than the Company, or shall be subject to any lien,
obligation or liability of such Participant to any Person other than the Company
or a Subsidiary except as otherwise established by the Committee at the time of
grant or thereafter. No Award and no rights or interests therein shall be
assignable or transferable by a Participant otherwise than by will or the laws
of descent and distribution, and any Option or other right to purchase or
acquire Shares granted to a Participant under the Plan shall be exercisable
during the Participant’s lifetime only by such Participant. A beneficiary,
guardian, legal representative or other Person claiming any rights under the
Plan from or through any Participant shall be subject to all the terms and
conditions of the Plan and any Award Agreement applicable to such Participant as
well as any additional restrictions or limitations deemed necessary or
appropriate by the Committee.

7.07
Registration and Listing Compliance. No Award shall be paid and no Shares or
other securities shall be distributed with respect to any Award in a transaction
subject to the registration requirements of the Securities Act of 1933, as
amended, or any state securities law or subject to a listing requirement under
any listing agreement between the Company and any national securities exchange,
and no Award shall confer upon any Participant rights to such payment or
distribution until such laws and contractual obligations of the Company have
been complied with in all material respects. Except to the extent required by
the terms of an Award Agreement or another contract between the Company and the
Participant, neither the grant of any Award nor anything else contained herein
shall obligate the Company to take any action to comply with any requirements of
any such securities laws or contractual obligations relating to the registration
(or exemption therefrom) or listing of any Shares or other securities, whether
or not necessary in order to permit any such payment or distribution.

7.08
Stock Certificates. Awards representing Shares under the Plan may be recorded in
book entry form until the lapse of restrictions or limitations thereon, or
issued in the form of certificates. All certificates for Shares delivered under
the terms of the Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under federal or state
securities laws, rules and regulations thereunder, and the rules of any national
securities exchange or automated quotation system on which Shares are listed or
quoted. The Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions or any other
restrictions or limitations that may be applicable to Shares. In addition,
during any period in which Awards or Shares are subject to restrictions or
limitations under the terms of the Plan or any Award Agreement, the Committee
may require any Participant to enter into an agreement providing that
certificates representing Shares issuable or issued pursuant to an Award shall
remain in the physical custody of the Company or such other Person as the
Committee may designate.





10

--------------------------------------------------------------------------------




SECTION 8. ADJUSTMENT PROVISIONS
8.01
If a dividend, dividend equivalents or other distribution shall be declared upon
the Common Stock payable in shares of the Common Stock, the number of shares of
Common Stock then subject to any outstanding Options, Performance Awards or
Other Stock Based Awards, the number of shares of Common Stock which may be
issued under the Plan but are not then subject to outstanding Options,
Performance Awards or Other Stock Based Awards and the maximum number of shares
as to which Options or Performance Awards may be granted and as to which shares
may be awarded under Sections 6.02(vi) and 6.04(v), shall be adjusted by adding
thereto the number of shares of Common Stock which would have been distributable
thereon if such shares had been outstanding on the date fixed for determining
the shareholders entitled to receive such stock dividend or distribution. Shares
of Common Stock so distributed with respect to any Restricted Stock held in
escrow shall also be held by the Company in escrow and shall be subject to the
same restrictions as are applicable to the Restricted Stock on which they were
distributed.

 
If the outstanding shares of Common Stock shall be changed into or exchangeable
for a different number or kind of shares of stock or other securities of the
Company or another company, or cash or other property, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then the Committee is authorized and has
sole discretion, as to any Award of Options, Restricted Stock, Restricted Stock
Units, Performance Award or Other Stock-Based Awards, to take any one or more of
the following actions (which need not be uniform for Awards): (i) provide for
the purchase of any such Award for an amount of cash equal to the net value of
such Award to the holder thereof (taking into account any exercise price with
respect to such Award and the Fair Market Value of the Shares as of that time)
that could have been attained upon the exercise of such Award or realization of
the Participant’s rights had such Award been currently exercisable or payable;
(ii) make such adjustment to any such Award then outstanding as the Committee
deems appropriate to reflect such change or exchange of Shares for a different
number or kind of shares of stock or other securities; and (iii) cause any such
Award then outstanding to be assumed, or new rights substituted therefor, by the
Company or such other company then a party to such transaction, including
without limitation, by the substitution for the shares of Common Stock then
subject to outstanding Awards the number and kind of shares of stock or other
securities (and the cash or other property) into which each outstanding share of
Common Stock shall be so changed or for which each such share shall be
exchangeable. In such case, the Committee shall also have the discretion to
cause there to be substituted for each share of Common Stock which may in the
future be issued under the Plan but which is not then subject to any outstanding
Award the number and kind of shares of stock or other securities into which each
outstanding share of Common Stock shall be so changed or for which each such
share shall be exchangeable. Unless otherwise determined by the Committee in its
discretion, any such stock or securities, as well as any cash or other property,
into or for which any Restricted Stock held in escrow may be changed or
exchangeable in any such transaction in the Committee’s discretion shall also be
held by the Company in escrow and shall be subject to the same restrictions as
are applicable to the Restricted Stock in respect of which such stock,
securities, cash or other property was issued or distributed.

 
In case of any adjustment or substitution as provided for in this Section 8.01,
the aggregate option price for all Shares subject to each then outstanding
Option, Performance Award or Other Stock Based Award prior to such adjustment or
substitution shall be the aggregate option price for all shares of stock or
other securities (including any fraction), cash or other property to which such
Shares shall have been adjusted or which shall have been substituted for such
Shares. Any new option price per share or other unit shall be carried to at
least three decimal places, with the last decimal place rounded upwards to the
nearest whole number.



11

--------------------------------------------------------------------------------




If the outstanding shares of the Common Stock shall be changed in value by
reason of any spin-off, split-off, split-up, dividend in partial liquidation,
dividend in property other than cash, or extraordinary distribution to
shareholders of the Common Stock, then (a) the Committee shall make any
adjustments to any then outstanding Option, Performance Award or Other Stock
Based Award, which it determines are equitably required to prevent dilution or
enlargement of the rights of optionees and awardees which would otherwise result
from any such transaction, and (b) unless otherwise determined by the Committee
in its discretion, any stock, securities, cash or other property distributed
with respect to any Restricted Stock held in escrow or for which any Restricted
Stock held in escrow shall be exchanged in any such transaction shall also be
held by the Company in escrow and shall be subject to the same restrictions as
are applicable to the Restricted Stock in respect of which such stock,
securities, cash or other property was distributed or exchanged.
  
No adjustment or substitution provided for in this Section 8.01 shall require
the Company to issue or sell a fraction of a Share or other security.
Accordingly, all fractional Shares or other securities which result from any
such adjustment or substitution shall be eliminated and not carried forward to
any subsequent adjustment or substitution. Owners of Restricted Stock held in
escrow shall be treated in the same manner as owners of Common Stock not held in
escrow with respect to fractional Shares created by an adjustment or
substitution of Shares, except that, unless otherwise determined by the
Committee in its discretion, any cash or other property paid in lieu of a
fractional Share shall be subject to restrictions similar to those applicable to
the Restricted Stock exchanged therefor.

 
In the event of any other change in or conversion of the Common Stock, the
Committee may in its discretion adjust the outstanding Awards and other amounts
provided in the Plan in order to prevent the dilution or enlargement of rights
of Participants.



SECTION 9. AMENDMENTS TO AND TERMINATION OF THE PLAN
9.01
The Board may amend, alter, suspend, discontinue or terminate the Plan without
the consent of shareholders or Participants, except that, without the approval
of the shareholders of the Company, no amendment, alteration, suspension,
discontinuation or termination shall be made if shareholder approval is required
by any federal or state law or regulation or by the rules of any stock exchange
on which the Shares may then be listed, or if the amendment, alteration or other
change materially increases the benefits accruing to Participants, increases the
number of Shares available under the Plan or modifies the requirements for
participation under the Plan, or if the Board in its discretion determines that
obtaining such shareholder approval is for any reason advisable; provided,
however, that except as provided in Section 7.02, without the written consent of
the Participant, no amendment, alteration, suspension, discontinuation or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him. The Committee may,
consistent with the terms of the Plan, waive any conditions or rights under,
amend any terms of, or amend, alter, suspend, discontinue or terminate, any
Award theretofore granted, prospectively or retrospectively; provided, however,
that except as provided in Section 7.02, without the consent of a Participant,
no amendment, alteration, suspension, discontinuation or termination of any
Award may materially and adversely affect the rights of such Participant under
any Award theretofore granted to him; and provided further that, except as
provided in Section 8.01 of the Plan, the exercise price of any outstanding
Option may not be reduced, whether through amendment, cancellation or
replacement, unless such reduction is approved by the shareholders of the
Company.

  


12

--------------------------------------------------------------------------------




SECTION 10. GENERAL PROVISIONS
10.01
No Right to Awards; No Shareholder Rights. No Participant shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants, except as provided in any other
compensation, fee or other arrangement. No Award shall confer on any Participant
any of the rights of a shareholder of the Company unless and until Shares are in
fact issued to such Participant in connection with such Award.

10.02
Withholding. To the extent required by applicable Federal, state, local or
foreign law, the Participant or his successor shall make arrangements
satisfactory to the Company, in its discretion, for the satisfaction of any
withholding tax obligations that arise in connection with an Award. The Company
shall not be required to issue any Shares or make any other payment under the
Plan until such obligations are satisfied. The Company is authorized to withhold
from any Award granted or any payment due under the Plan, including from a
distribution of Shares, amounts of withholding taxes due with respect to an
Award, its exercise or any payment thereunder, and to take such other action as
the Committee may deem necessary or advisable to enable the Company and
Participants to satisfy obligations for the payment of such taxes. This
authority shall include authority to withhold or receive Shares, Awards or other
property and to make cash payments in respect thereof in satisfaction of such
tax obligations.

10.03
No Right to Employment or Continuation of Service. Nothing contained in the Plan
or any Award Agreement shall confer, and no grant of an Award shall be construed
as conferring, upon any Participant any right to continue in the employ or
service of the Company or to interfere in any way with the right of the Company
or shareholders to terminate his employment or service at any time or increase
or decrease his compensation, fees, or other payments from the rate in existence
at the time of granting of an Award, except as provided in any Award Agreement
or other compensation, fee or other arrangement.

10.04
Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver Shares or other property pursuant to any Award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines.

10.05
No Limit on Other Compensatory Arrangements. Nothing contained in the Plan shall
prevent the Company from adopting other or additional compensation, fee or other
arrangements (which may include, without limitation, employment agreements with
executives and arrangements which relate to Awards under the Plan), and such
arrangements may be either generally applicable or applicable only in specific
cases. Notwithstanding anything in the Plan to the contrary, the terms of each
Award shall be construed so as to be consistent with such other arrangements in
effect at the time of the Award.

10.06
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award. The Committee shall determine whether cash, other
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.



13

--------------------------------------------------------------------------------




10.07
Governing Law. The validity, interpretation, construction and effect of the Plan
and any rules and regulations relating to the Plan shall be governed by the laws
of the Grand Duchy of Luxembourg (without regard to the conflicts of laws
thereof).

10.08
Severability. If any provision of the Plan or any Award is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
Award, it shall be deleted and the remainder of the Plan or Award shall remain
in full force and effect; provided, however, that, unless otherwise determined
by the Committee, the provision shall not be construed or deemed amended or
deleted with respect to any Participant whose rights and obligations under the
Plan are not subject to the law of such jurisdiction or the law deemed
applicable by the Committee.



SECTION 11. EFFECTIVE DATE AND TERM OF THE PLAN
11.01
The effective date and date of adoption of the Plan shall be August 7, 2009, the
date of adoption of the Plan by the Board, provided that such adoption of the
Plan is approved by a majority of the votes cast at a duly held meeting of
shareholders at which a quorum representing a majority of the outstanding voting
stock of the Company is, either in person or by proxy, present and voting.
Notwithstanding anything else contained in the Plan or in any Award Agreement,
no Option or other purchase right granted under the Plan may be exercised, and
no Shares may be distributed pursuant to any Award granted under the Plan, prior
to such shareholder approval. In the event such shareholder approval is not
obtained, all Awards granted under the Plan shall automatically be deemed void
and of no effect.





14